    Case 3:20-cv-01446-RDM-MCC Document 75-1 Filed 03/22/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE, CHRISTOPHER     )
DETTORE, AND LORI A. DETTORE,  )
                                 Case No. 3:20-cv-01446-RDM
on their own behalfs and on behalf of
                               )
other similarly situated persons,
                               ) Hon. Robert D. Mariani
           Plaintiffs,         )
                                 Electronically Filed
                               )
      v.                       )
TRANSWORLD SYSTEMS, INC.; U.S. )
BANK, N.A.; RATCHFORD LAW      )
GROUP, P.C.; PORTNOY SCHNECK, )
L.L.C.; NATIONAL COLLEGIATE    )
STUDENT LOAN TRUST 2007-3;     )
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-4; GSS DATA    )
SERVICES LLC,                  )
                               )
           Defendants.         )

               TABLE OF CONTENTS OF EXHIBITS TO
          DEFENDANT U.S. BANK’S REPLY IN SUPPORT OF ITS
                      MOTION TO DISMISS

Exhibit    Description
A          Packet of Unpublished Decisions

           Bobrick Corp. v. Santana Prod., Inc.,
           422 F. App’x 84 (3d Cir. 2011)

           Bracken v. County of Allegheny,
           2017 WL 498511 (W.D. Pa. Feb. 7, 2017)
Case 3:20-cv-01446-RDM-MCC Document 75-1 Filed 03/22/21 Page 2 of 3




       Brown v. Priority Healthcare Grp., LLC,
       2019 WL 4805321 (M.D. Pa. Oct. 1, 2019)

       Consumer Fin. Prot. Bureau v. Nat’l Collegiate Master Student Tr.,
       2020 WL 2915759 (D. Del. May 31, 2020)

       Foster v. Nat’l Collegiate Student Loan Tr. 2007-4,
       2018 WL 1095760 (Tex. App.—Houston [1st Dist.]
       Mar. 1, 2018, no pet.)

       Genesis Bio-Pharm., Inc. v. Chiron Corp.,
       27 F. App’x 94 (3d Cir. 2002)

       Higgins v. Frank Bonin Funeral Parlor,
       2015 WL 10944445 (M.D. Pa. Feb. 12, 2015),
       adopted, 2015 WL 10943833 (M.D. Pa. Apr. 20, 2015),
       aff’d, 629 F. App’x 168 (3d Cir. 2015)

       In re Nat’l Collegiate Student Loan Trusts Litig.,
       2020 WL 5049402 (Del. Ch. Aug. 27, 2020)

       Kane v. Schatz,
       2018 WL 4327530 (Pa. Super. Ct. Sept. 11, 2018)

       Merrill, et al. v. Transworld Sys., et al., No. 1:20-cv-00183, R. &. R.,
       Dkt. 28, adopted, 2021 WL 210715 (W.D. Mich. Jan. 21, 2021)

       Prukala v. Chase Bank, N.A.,
       2020 WL 5351042 (M.D. Pa. Sept. 4, 2020)

       Sarpolis v. Tereshko,
       625 F. App’x 594 (3d Cir. 2016)

       Schwartz v. OneWest Bank,
       614 F. App’x 80 (3d Cir. 2015)

       Souders v. Bank of Am.,
       2012 WL 7009007 (M.D. Pa. Dec. 6, 2012),
       adopted, 2013 WL 451863 (M.D. Pa. Feb. 6, 2013)


                                     2
Case 3:20-cv-01446-RDM-MCC Document 75-1 Filed 03/22/21 Page 3 of 3




       Taylor v. Nat’l Collegiate Student Loan Tr. 2007-1,
       2021 WL 673458 (D. Utah Feb. 22, 2021)




                                   3
